       Case 1:18-cr-00723-PGG Document 231 Filed 09/03/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x
                                  :
UNITED STATES OF AMERICA
                                  :            CONSENT PRELIMINARY ORDER
          - v. -                               OF FORFEITURE/
                                  :            MONEY JUDGMENT
PORFIRIO LUGO,
                                  :            S3 18 Cr.723 (PGG)
                   Defendant.

- - - - - - - - - - - - - - - - - x

           WHEREAS, on or about December 13, 2019, PORFIRIO LUGO

(the   “defendant”),      was   charged   in    a     two-count   Superseding

Information,    S3   18   Cr.   723   (PGG)    (the    “Information”),   with

conspiracy to distribute and possess with the intent to distribute

oxycodone, in violation of Title 21, United States Code, Sections

841(b)(1)(C) and 846 (Count One); conspiracy to commit health care

fraud, in violation of Title 18, United States Code, Section 1349

(Count Two);

           WHEREAS,       the   Information      included     a    forfeiture

allegation as to Count One of the Information, seeking forfeiture

to the United States, pursuant to Title 21, United States Code,

Section 853, of any and all property constituting, or derived from,

any proceeds obtained, directly or indirectly, as a result of the

offense charged in Count One, and any and all property used, or

intended to be used, in any manner or part, to commit, or to

facilitate the commission of, the offense charged in Count One,

including but not limited to a sum of money in United States
       Case 1:18-cr-00723-PGG Document 231 Filed 09/03/20 Page 2 of 6



currency representing the amount of proceeds traceable to the

commission of the offense charged in Count One of the Information;

           WHEREAS, the Information included a second forfeiture

allegation as to Count Two of this Information, seeking forfeiture

to the United States, pursuant to Title 18, United States Code,

Section 982(a)(7), any and all property, real and personal, that

constitutes or is derived, directly or indirectly, from gross

proceeds traceable to the commission of the offense charged in

Count Two, including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to

the   commission   of   the   offense   charged   in   Count   Two   of   the

Information;

           WHEREAS, on or about October 7, 2019, the defendant pled

pled guilty to Counts One and Two pursuant to a cooperation

agreement with the Government, wherein the defendant admitted the

forfeiture allegation with respect to Counts One and Two and agreed

to forfeiture to the United States; and

           WHEREAS, the defendant consents to the entry of a money

judgment in the amount of $57,600 in United States currency,

pursuant to Title 21, United States Code, Section 853 and Title

18, United States Code, Section 982(a)(7), representing the amount

of proceeds traceable to the offenses charged in Counts One and

Two of the Information that the defendant personally obtained;
       Case 1:18-cr-00723-PGG Document 231 Filed 09/03/20 Page 3 of 6



              WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant, the proceeds traceable to the

offenses charged in Counts One and Two of the Information                 that

the defendant personally obtained cannot be located upon the

exercise of due diligence.

           IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Audrey Strauss, Acting

United States Attorney, Assistant United States Attorney, Juliana

N. Murray of counsel, and the defendant, and his counsel, Lawrence

Fisher, Esq., that:

           1.     As a result of the offenses charged in Counts One

and Two of the Information, to which the defendant pled guilty, a

money judgment in the amount of $57,600 in United States currency

(the   “Money   Judgment”),     representing   the    amount   of   proceeds

traceable to the offenses charged in Counts One and Two of the

Information     that   the   defendant   personally   obtained,     shall   be

entered against the defendant.

           2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal      Procedure,     this   Consent     Preliminary       Order     of

Forfeiture/Money Judgment is final as to the defendant, PORFIRIO

LUGO, and shall be deemed part of the sentence of the defendant,

and shall be included in the judgment of conviction therewith.
      Case 1:18-cr-00723-PGG Document 231 Filed 09/03/20 Page 4 of 6



           3.     All   payments   on    the   outstanding     money   judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Department of

Treasury, and delivered by mail to the United States Attorney’s

Office, Southern District of New York, Attn: Money Laundering and

Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,

New York, New York 10007 and shall indicate the defendant’s name

and case number

           4.     The United States Department of Treasury or its

designee shall be authorized to deposit the payment on the Money

Judgment in the Treasury Assets Forfeiture Fund, and the United

States shall have clear title to such forfeited property.

           5.     Pursuant to 21 U.S.C. § 853(p), the United States

is authorized to seek forfeiture of substitute assets of the

defendant up to the uncollected amount of the Money Judgment.

           6.   Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal   Procedure,     the   United    States    Attorney’s     Office   is

authorized to conduct any discovery needed to identify, locate or

dispose    of   forfeitable        property,       including     depositions,

interrogatories, requests for production of documents and the

issuance of subpoenas.

           7.   The Court shall retain jurisdiction to enforce this

Consent Preliminary Order of Forfeiture/Money Judgment, and to
     Case 1:18-cr-00723-PGG Document 231 Filed 09/03/20 Page 5 of 6



amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

            8.    The   Clerk     of   the     Court     shall    forward     three

certified    copies     of      this   Consent        Preliminary     Order      of

Forfeiture/Money    Judgment      to   Assistant       United    States   Attorney

Alexander    J.   Wilson,    Co-Chief     of    the     Money    Laundering    and

Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.




        [THE REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 1:18-cr-00723-PGG Document 231 Filed 09/03/20 Page 6 of 6




                                                9/3/2020
